DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The term “may be” in claims  1-2 are a relative term which renders the claim indefinite. The term “may be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Wherein the first front flap may not be induced away from said second front flap.  The limitation recites the followed by linking term (e.g., maybe) limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the claimed invention.
Claims 2-10 are dependent of claim 1, and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alva (2014/0220860).

Regarding claims 1, 11, Alva discloses an apparatus/method of a breastfeeding garment (fig.12-13) including: a first front flap (an outer layer of garment 1000, fig.1), said first front flap including: a top first front flap (100) connection with a first neckline strap; a first side first front flap (1100) connection at a first side seam; a second side first front flap (200) connection at a second side seam (par [0067]); a first front flap bottom edge (190/290, fig.3, par [0056]); and a first front flap top edge (140/250); a second front flap (an inner layer of the garment 1000, fig.2), said second front flap including: a top second front flap connection with a second neckline strap (330); a first side second front flap (300) connection at said second side seam; a second side second front flap (400) connection at said first side seam (par [0056, 0067]); a second front flap bottom edge (480); and a second front flap top edge (310); and a back panel (500), wherein said back panel, said first front flap and said second front flap are joined at said first side seam and said second side seam, wherein said first front flap and said second front flap are formed of elastic material, but does not disclose  the functional limitation such as wherein said first front flap may be induced away from said second front flap to form an aperture through said breastfeeding garment between one of said first front flap bottom edge and said second front flap top edge and said first front flap top edge and said second front flap bottom edge to allow a breast pump funnel to be placed on a breast through said aperture.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system garment of Alva is configured to perform as the claimed invention, since the functional limitation does not positive recite a structural limitations, but instead required an ability to so perform and/or function.

Regarding claims 2, 12, Alva disclose the breastfeeding garment of claim 1 wherein at least one of said top first front flap connection and said top second front flap connection is a bar tack (fig.10).
Regarding claims 3, 13, Alva discloses the breastfeeding garment of claim 1, and par [0067] further states that the outer layer and the inner layer are adjoinded/stitched at the left and right shoulders).  But Alva does not disclose wherein at least one of said top first front flap connection and said top second front flap connection is a horizontal stitch.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to try with different type of stitching method. Such modification would be considered a mere of design choice that would involved only still in the art of sewing.
Regarding claim 4, Alva disclose wherein said first front flap may be induced away from said second front flap to form a second aperture through said breastfeeding garment to allow a second breast pump funnel to be placed on a second breast through said second aperture (fig.18, 21).
Regarding claims 5-10, 15-20, Alva discloses such as in par [0094] states that an inner and outer layers material can be made by elasticity of the stretchable material of each of the layers and components at all three points of supports against the funnel; but Alva does not disclose wherein at least one of said first front flap and said second front flap is composed of a polyester spandex blend.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of at least one of said first and second front flats are made by composed of a polyester spandex blend, a polyester blend, a nylon blend, a lycra blend and/or a rayon blend. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. 
Regarding claim 14, Alva discloses the method of claim 11 further including inducing said first front flap away from said second front flap at a second location to form a second aperture through said breastfeeding garment; and positioning a second breast pump funnel on a second breast of said user through said second aperture (fig.18 and 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732